United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                           June 26, 2002


                                                Before

                        Honorable JOHN L. COFFEY, Circuit Judge

                        Honorable FRANK H. EASTERBROOK, Circuit Judge

                        Honorable ILANA DIAMOND ROVNER, Circuit Judge

No. 00-3905

NORMAN BERMAN, et al.,                                         ] Appeal from the United States
                                                               ] District Court for the
                               Plaintiffs-Appellants,          ] Northern District of Illinois,
                                                               ] Eastern Division
                        v.                                     ]
                                                               ] No. 98 C 1850
JACKIE YOUNG, et al.,                                          ]
                                                               ] William T. Hart, Judge
                               Defendants-Appellees.           ]

                                              ORDER

       On consideration of the petition for rehearing filed by plaintiffs-appellants on June 14,
2002, all of the judges on the panel have voted to deny the petition. Accordingly,

     IT IS HEREBY ORDERED that the petition for rehearing be, and the same is, hereby
DENIED.

        On its own motion, the court hereby AMENDS its opinion of May 31, 2002, as follows:
The sentence which begins on the last line of page 13 and carries over to page 14 (“Specifically,
the plaintiffs identify . . . a consequence of her cerebral palsy.”) is deleted and replaced with the
following sentence: "Specifically, the plaintiffs identify Dr. William Morris, Amanda's
pediatrician, who opined two weeks after the alleged abuse that her bruises could be consistent
with falling down, a consequence of her cerebral palsy."

       So ordered.